Case: 6:15-cr-00043-GFVT-HAI Doc #: 364 Filed: 10/25/19 Page: 1 of 2 - Page ID#:
                                     2409


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY

                           CASE No: 15-CR-00043-GFVT-HAI

UNITED STATES OF AMERICA

Plaintiff,

v.

RALPH MINIET,

Defendant.
__________________________________/

                   MOTION FOR REARRAIGNMENT ON A PLEA
                  OF NO CONTEST BEFORE THE DISTRICT JUDGE

        COMES NOW the Defendant, RALPH MINIET, by and through undersigned
counsel, and moves this Honorable Court for an Order allowing Mr. Miniet to be rearraigned
in this matter on a plea of No Contest. Mr. Miniet prays that this Court set the matter before
the Honorable Judge Gregory Van Tatenhove.
        Counsel has consulted with Assistant United States Attorney, Sam Dotson, who has
advised that he has no objection and agrees that the matter should be scheduled before the
District Judge; however, Mr. Dotson objects to the entry of a No Contest plea.
        Counsel and the Defendant will make themselves available at the discretion of the
Court’s calendar, and respectfully request the Court grant this motion to enter a No Contest
plea in this matter.



                                                          Respectfully submitted,


                                                         PRIETO LAW FIRM
                                                         The White Building
                                                         One N.E. 2nd Avenue, Suite 200
                                                         Miami, FL 33132
                                                         Phone: (305) 577-3440
                                                         Fax: (305) 358-2503
                                                         frank@frankprietolaw.com
Case: 6:15-cr-00043-GFVT-HAI Doc #: 364 Filed: 10/25/19 Page: 2 of 2 - Page ID#:
                                     2410




                            CERTIFICATE OF SERVICE

      I HEREBY certify that on this 25th day of October 2019, I electronically filed the

foregoing document with Clerk of Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission Notices of

Electronic Filing generated by CM/ECF.


                                               By:   /s/Frank A. Prieto
                                                     FRANK A. PRIETO, ESQ.
                                                     Florida Bar No.: 514071
